SHARPE, J.
A first requisite to the presentation of a cause of action on the theory of this complaint is that it should appear that plaintiff had some property right in or a lien upon the property alleged to have been dealt with by the defendant. To be brought in subjection to the lien of a registered judgment, property must not only belong to the defendant but it must be situated in the county of registration.- — Code, § 1921. And an unlevied. execution can create a lien only on property in the county where it is received by the officer authorized to execute it. — 'Code, § 1892. The complaint does not aver the property referred to was ever in Marshall county nor does it aver the existence of a lien even by way -of conclusion. This want is not supplied by the averment that the lien created, by law in favor of plaintiff cannot be enforced, for there the lien is but improperly assumed to have arisen from the facts elsewhere averred. Without showing by the complaint a cause of action plaintiff was not entitled to recover, and the court was authorized to render judgment for the defendant regardless of whether objection was taken by demurrer. Louisville & Nashville Railroad Co. v. Williams, 113 Ala. 402.
Affirmed.